Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 20, 2012                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  145036 (118)                                                                                         Stephen J. Markman
                                                                                                       Diane M. Hathaway
  _________________________________________                                                                Mary Beth Kelly
                                                                                                           Brian K. Zahra,
                                                                                                                      Justices
  IN RE BRENT, MINORS.                                              SC: 145036
                                                                    COA: 298720
                                                                    Wayne CC Family Division:
                                                                    10-492704

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s June 20, 2012
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.

         HATHAWAY, J., did not participate because of a familial relationship with the
  referee in this case.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 20, 2012                       _________________________________________
         d0717                                                                 Clerk